 1                                                     HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 8
        DANIEL JERIMIAH SIMMS,                           CASE NO. C19-5323RBL
 9
                              Plaintiff,                 ORDER
10               v.

11      STEPHEN SINCLAIR, et al.,

12                            Defendants.

13

14          THIS MATTER is before the Court on Magistrate Judge Creatura’s Report and

15   Recommendation [Dkt. # 49]. Plaintiff Simms has Objected [Dkt. # 50] to the R&R and the State

16   Defendants have Responded [Dkt. #51]. Simms’s Motion to Strike (in his Reply, Dkt. # 52) is

17   DENIED.

18      1. The Report and Recommendation is ADOPTED;

19      2. Defendants Motion for Judgment on the Pleadings [Dkt. # 39] is GRANTED.

20      3. Simms’s claims are DISMISSED with prejudice, except that his Equal Protection and

21          Due Process claims against the defendants in their individual capacities are dismissed

22          without prejudice, and his state law claims against those defendants are dismissed without

23          prejudice.

24


     ORDER - 1
 1      4. For the reasons articulated in the R&R, Simms’ in forma pauperis status is REVOKED

 2         for purposes of any appeal; and

 3      5. The Clerk shall send copies of this Order to the Simms’s last known address and to

 4         Magistrate Judge Creatura.

 5   IT IS SO ORDERED.

 6         Dated this 18th day of February, 2020.



                                                       A
 7

 8
                                                       Ronald B. Leighton
 9                                                     United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
